Citation Nr: 1644817	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  00-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a positive tuberculosis test.

2.  Entitlement to service connection for residuals of a head injury.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to an initial, compensable rating for service-connected scar residuals of varicose vein stripping, left lower extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to February 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in June 1999 and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) above.

In July 2016, the Veteran testified before the undersigned via video conference.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the issues of entitlement to service connection for bilateral hearing loss and an increased rating for service-connected scar residuals of varicose vein stripping are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  There is no competent, probative evidence indicating that the Veteran currently has, or at any time pertinent to the claim on appeal has had, tuberculosis or any other respiratory disability that has been attributed to the positive tuberculosis tests during service; nor was tuberculosis manifested within three years of the Veteran's discharge from service.  

2.  There is no competent, credible, and probative evidence showing the Veteran currently has, or at any time pertinent to the claim on appeal has had, any residual disability that has been attributed to the head injuries that occurred during service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a positive tuberculosis test are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for residuals of a head injury are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is seeking service connection for residuals of a positive tuberculosis test in service, as well as residuals of an in-service head injury.  See August 2000 Veteran statement.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this context, service connection for certain chronic disorders, including active tuberculosis, will be rebuttably presumed to have been incurred in or aggravated by service if manifested to a compensable degree within a specified period of time following active service, e.g., three years for tuberculosis.  38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed in detail below, in this case, while the Veteran had a positive tuberculosis test during service, the evidence does not reflect that he has been diagnosed with active tuberculosis during the pendency of this claim or at any point in close proximity to or prior to the filing of his claim in March 1999.  Accordingly, presumptive service connection for tuberculosis as a chronic disease is not warranted in this case.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted, the Veteran has asserted that service connection should be granted for residuals of a positive tuberculosis test and head injury that occurred during service.  

During the July 2016 hearing, the Veteran testified that he had three positive tine and PPD (tuberculosis) tests about three months after he was admitted into the military.  He testified that he was put on INH (antibiotic) therapy for one year and told that he possibly carried tuberculosis.  

Similarly, the Veteran testified that he had two head injuries that resulted in concussions during service.  He testified that the first head injury occurred in 1983 when he jerked opened a rusted building door and hit himself in the head, while the second head injury occurred in 1986 while he was playing football.  He testified that he lost consciousness both times and received treatment after both injuries.  

The service treatment records (STRs) do not contain any treatment records which document the specific circumstances of the Veteran's two head injuries, including any treatment provided thereafter.  However, the clinician who conducted his December 1998 retirement examination noted the Veteran had a positive PPD test in 1978, after which he received INH therapy for one year.  The clinician who conducted the December 1998 examination also noted his two head injuries.  With respect to the head injuries, while the examiner noted the Veteran was diagnosed with a concussion following both injuries, he also noted that a CT scan of the Veteran's head was unremarkable after both injuries.  Additionally, clinical evaluation of the Veteran's head, lungs and chest were normal, and the examiner noted that a chest x-ray revealed old pleurisy, residual pleural adhesions, and elevation and blunting of the left costophrenic angle.  

Despite the evidence showing the Veteran had a positive tuberculosis test and two head injuries during service, the Veteran has not identified or submitted any post-service treatment records which show that he has manifested any residual disabilities or symptoms that have been attributed to the in-service events.  

During the July 2016 hearing, the Veteran testified that he has recently had respiratory problems, including slightly inflamed nasal passages, for which he has been prescribed Flonase.  The post-service VA treatment records show that he has, in fact, been treated for allergic rhinitis and epistaxis (nose bleeds).  See January 2016 VA treatment records.  However, there is no indication that the Veteran's rhinitis and epistaxis are related to the positive tuberculosis test shown during service.  Indeed, while the medical professionals who have treated the Veteran for his respiratory problems noted his reported history of having tuberculosis in the past, they have not provided a medical opinion or other medical evidence attributing (or even suggesting) the Veteran's current respiratory problems are related to his history of having tuberculosis, or a positive tuberculosis test, in the remote past.  The Board finds particularly probative that, when the Veteran sought treatment for respiratory problems in January 2016, his chest x-ray did not reveal any abnormalities, including any evidence consistent with tuberculosis.  In fact, during the July 2016 hearing, the Veteran testified that it has been a while since he was diagnosed with a positive tuberculosis test.  

The Board also finds probative that, despite the evidence of a positive tuberculosis test in service, the Veteran has not provided any credible lay or medical evidence of continued, related symptomatology since service.  Indeed, the Veteran testified that he has recently had respiratory problems and the post-service medical evidence does not reflect that his respiratory problems have persisted since service; instead, the January 2016 VA treatment record reflects that the Veteran sought treatment for blood in his sputum that had been present for two weeks, with no other indication that he had experienced any respiratory or related problem during or since service.  

As regards his in-service head injuries, the Veteran testified that he currently experiences short-term memory loss and bouts of irrationality; however, there is simply no competent evidence of record that shows the Veteran has any residual cognitive or other impairment that has been attributed to the in-service head injuries.  In this regard, the Board notes that, during treatment provided in January 2016, a VA clinician noted the Veteran had two previous head injuries but that current objective evaluation revealed that his memory and cognitive systems appeared grossly intact.  

The Board also notes that, while the Veteran is competent to report that he experiences memory loss and bouts of irrationality, his report of those symptoms, without more, is not considered a competent diagnosis of disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Moreover, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to render a diagnosis of a disability manifested by memory loss and irrationality.  Therefore, the Veteran's lay assertions, alone, do not provide competent, persuasive evidence of the claimed residual disability.

In short, there is no competent evidence of any residual disability related to the positive tuberculosis test and head injures shown during service at any point pertinent to this appeal.  In this regard, the Board notes that, during the July 2016 hearing, the undersigned advised the Veteran of the need to submit evidence showing a current disability related to the positive tuberculosis test and head injures shown during service and the evidentiary record was left open for 60 days to afford the Veteran an opportunity to submit such evidence.  However, to date, no such evidence has been associated with the record.  

Furthermore, although the Veteran has not afforded a VA examination and no medical opinion has otherwise been obtained with respect to these claims, the Board finds that the claim does not meet the fundamental requirements necessary to obtain such an examination or opinion.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d)(2) (West 2015); 38 C.F.R. § 3.159 (c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As indicated, the evidence does not show the Veteran has been diagnosed with tuberculosis or any other respiratory disability, that has been attributed to the in-service positive tuberculosis test during, or at any point in close proximity, to this appeal.  Nor does the evidence show he has been diagnosed with or shown to have any residual disability, including one manifested by memory loss and bouts of irrationality that has been attributed to the in-service head injuries during, or at any point in close proximity, to this appeal.  Thus, the Veteran has not demonstrated that he has a current residual disability, or even recurrent and persistent symptoms referable to the positive tuberculosis test or head injuries that occurred during service.  Notably, moreover, there is no competent evidence of record to suggest the existence of any etiological relationship between the Veteran's military service and his post-service respiratory problems or complaints of memory loss and bouts of irrationality.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds a VA examination and/or opinion need not be obtained in conjunction with these claims.  

In evaluating these claims, the Board has considered the Veteran's lay assertions regarding the nature and etiology of his respiratory problems and complaints of memory loss and bouts of irrationality, which he is competent to assert.  However, to the extent that such assertions purport to establish the presence of a current disability or the etiology of any such disability, such assertions do not provide persuasive support for the claim, as the Veteran is not shown to possess the medical training to render competent opinions about such complex medical matters.  See, e.g. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, his assertions in this regard have no probative value.

For the foregoing reasons, the Board finds that the claims for service connection for residuals of a positive tuberculosis test and residuals of a head injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of any competent, credible, and probative evidence of a current residual disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of a positive tuberculosis test is denied.  

Service connection for residuals of a head injury is denied.  


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  During the July 2016 hearing, the Veteran testified that he was exposed to and around high velocity weapons during his military service while serving as a paratrooper, combat solider, Army Ranger, and drill instructor.  He testified that his hearing has decreased steadily since retiring in 1999 and that service connection for hearing loss should be granted.  

Review of the record reveals that the Veteran was afforded a VA contract examination on May 30, 2014, wherein the Veteran reportedly demonstrated bilateral hearing loss which did not reach the level of severity to be considered a hearing loss disability, as defined in 38 C.F.R. § 3.385.  A copy of the May 2014 VA contract examination is not associated with the record; however, the June 2014 rating decision reflects that, while the May 2014 examiner attributed the Veteran's hearing loss to his in-service acoustic trauma, the AOJ denied service connection on the basis that there was no evidence of hearing loss for VA purposes.  

During the July 2016 hearing, the Veteran testified that his hearing has gotten worse since he was last afforded an examination and, in support of his claim, he submitted a July 2016 audiogram which reflects a bilateral hearing impairment that meets the level of severity to be considered hearing loss, as defined in 38 C.F.R. § 3.385.  

Given the evidence showing the Veteran's bilateral hearing impairment has worsened since the last VA contract examination in May 2014 and the fact that the May 2014 examination report is not of record, the Board finds a remand is needed for additional development.  Specifically, the AOJ will be requested to associate the May 2014 VA contract examination with the electronic record and schedule the Veteran an updated examination to determine the severity of his bilateral hearing impairment and obtain a medical opinion regarding the likelihood that his current hearing impairment is related to his military service.  

The Veteran is also seeking an increased rating for his service-connected residuals of varicose veins stripping of the left lower extremity (hereinafter "residual scar disability"), which is currently assigned a noncompensable (zero percent) rating.  

The evidentiary record does not contain a great deal of information regarding the nature and severity of the Veteran's service-connected residual scar disability, as the record only contains VA examination reports dated September 1999 and March 2015 and Veteran's testimony at the July 2016 hearing.  Notably, however, the evidence of record varies as to the nature of the service-connected residual scar disability. 

In this regard, the September 1999 examination report reflects that the Veteran had six one-inch scars on his left lower extremity, while the March 2015 examination report reflects that there is one linear scar that measures 10.5 centimeters.  It is not clear if the six scars noted in September 1999 have faded or healed over time.  

The March 2015 VA examiner noted that the Veteran's residual scar was not painful on examination but, during the July 2016 hearing, the Veteran testified that the scar is painful and manifested by itching.  He also testified that he experiences numbness in the scar area but he had not, yet, talked to a doctor about whether the numbness is related to his service-connected residual scar disability.  

Given the varying information about the Veteran's service-connected residual scar disability and the resulting question as to whether the disability has worsened since the last examination was conducting, the Board finds that an updated examination is needed to determine the nature and severity of his disability.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the record any VA clinical documentation not already of record pertaining to treatment or evaluation of the Veteran's hearing impairment, including specifically the VA contract examination conducted on May 30, 2014.  

2. Schedule the Veteran for an appropriate VA examination(s) to evaluate the current nature and severity of his current bilateral hearing loss impairment and residual scar disability.  The claims folder should be made available to the examiner for review prior to the hearing loss examination.

After examining the Veteran, the examiner should provide an opinion as to whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hearing loss was incurred in or is otherwise related to military service.  

With regard to the scar examination, the examiner should provide all residuals and symptomatology. 

The examiner should address and attempt to reconcile the findings of the September 1999 and March 2015 examinations, particularly with respect to the number of scars reported.  

All opinions are to be accompanied by a rationale consistent with the evidence of record. 

3. Readjudicate the claims on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


